Van Brunt, P. J.,
(concurring.) Without concurring in or dissenting from the construction placed by Mr. Justice Daniels upon the will of Thomas H. Geraty, deceased, I concur in the conclusion arrived at by him. A purchaser of land is entitled to a marketable title. A title open to a reasonable doubt is not a marketable one, and where such title depends upon a will the construction of which is open to discussion, even if the court is of opinion that the true construction will give the purchaser a good title, he should not be required to run the risk of a subsequent different construction being put upon *546the will. The heirs and next of kin of the testator are not bound by the construction put upon the will in an action between seller and purchaser, and -consequently"no binding construction can be given to the will.